Citation Nr: 1017537	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
January 1946.  He is a World War II veteran who was awarded 
the Victory Medal and Asiatic-Pacific Medal.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2007  decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for PTSD.  

The Veteran requested a Travel Board hearing on this matter, 
and received notice of the date and location of said hearing.  
The Veteran, however, did not show at the required time.  Not 
having received a request for postponement and pursuant to 38 
C.F.R. § 20.704(d), the Board will proceed with its 
adjudication of the appeal "as though the request for a 
hearing had been withdrawn."  38 C.F.R. § 20.704(d); accord 
Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996) (discussing 
provisions of § 20.704(d)).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does 
not have a diagnosis of PTSD related to his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 4.124a  
(2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2006.  The notification substantially 
complied with the specificity  requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  The letter also 
asked the Veteran to identify the specific stressors he was 
exposed to in service, which he believed led to his PTSD.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

The RO has obtained the service treatment records as well as 
VA medical records.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  

The Veteran was not afforded a VA examination to determine 
the etiology of any PTSD diagnosis.  In a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.   See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).   The medical evidence 
does not show any indication of a PTSD diagnosis related to 
service.  Under these circumstances, VA's duty to assist 
doctrine does not require that the Veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claim file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time. 

III.  Analysis

The Veteran seeks service connection for PTSD.  He contends 
that he endured 28 consecutive days of heavy enemy bombing 
while serving in the Gilbert Islands, and that he survived by 
hiding in foxholes.  He further contends that he witnessed 
civilian women and children "jumping from cliffs into the 
ocean to their deaths."  The Veteran claims that he has 
recurring dreams about "trying to find safety in a 
foxhole."  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if  
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) (conforming to the American Psychiatric  
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships  
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service  
stressor.  38 C.F.R. § 3.304(f); 38 U.S.C.A. § 1154(b).  
Regardless of whether the veteran is determined to have  
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other  
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he participated in combat operations 
while serving in the Gilbert Islands.  Personnel records show 
the Veteran served with Carrier Service Unit Number (CASU) 
Sixteen in the Gilbert Islands in December 1943.  A formal 
finding of a lack of information required to corroborate 
stressors was issued in April 2008.  The Veteran has not 
provided specific enough stressors during his service in the 
Gilbert Islands to conduct a search to verify any stressor 
event.  However, personnel records confirm that he 
participated in operations off the Gilbert Islands in 
December 1943.  Thus, even though the Veteran's personal 
exposure to combat activities is not shown, it may be implied 
by the evidence of record.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

Even though the Veteran is presumed to have been involved in 
combat operations, the record does not show that the Veteran 
has PTSD.  The service treatment records are negative for any 
diagnosis of or treatment for psychiatric problems.  There 
also is no diagnosis of a psychosis within one year of 
discharge from service.  Thus, service connection for PTSD is 
not warranted on a presumptive basis.  See 38 C.F.R.  §§ 
3.307, 3.309.  A review of VA medical records reveals no 
finding or diagnosis of PTSD.  VA medical records from July 
2005 to July 2006 show that the Veteran was diagnosed with 
and treated for alcohol dependence.  A June 12, 2006 
treatment record notes that the Veteran denied having 
depression or PTSD, but indicates that a June 9, 2006 record 
contained "inconsistencies."  The June 9, 2006 treatment 
note indicates that the Veteran reported flashbacks and 
depression associated with his experiences in the military.  
However, no medical provider has indicated a current 
diagnosis of PTSD or any other mental disorder, and VA 
treatment records do not describe the Veteran's mood as 
depressed.  

Although the record shows evidence that the Veteran was 
exposed to combat situations during his service with CASU 16, 
service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Veteran genuinely believes that he has PTSD related to 
his service.  His factual recitation as to how he felt during 
his experiences in service is accepted as true.  However, as 
a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as a diagnosis of a mental disorder, and his views 
are of no probative value.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d  
1331 (Fed. Cir. 2006). 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for PTSD 
is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. 
§ 5107 (b), 38 C.F.R. § 3.102. 





ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


